387 U.S. 90 (1967)
AERO MAYFLOWER TRANSIT CO., INC.
v.
UNITED STATES ET AL.
No. 1136.
Supreme Court of United States.
Decided May 15, 1967.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF INDIANA.
Henry P. Sailer and James L. Beattey for appellant.
Solicitor General Marshall, Assistant Attorney General Turner, Howard E. Shapiro, Robert W. Ginnane and Fritz R. Kahn for the United States et al., and Alan F. Wohlstetter for Alaska Orient Van Service et al., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.